 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TRAVON LEON FREEMAN,                              No. 2:16-CV-0705-MCE-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    E. LYNCH,
15                       Defendant.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the court is plaintiff’s motion (ECF No. 60) for referral of this

19   matter to a settlement conference or mediation. Defendant has filed a response indicating he is

20   not amenable to such efforts at this time. Accordingly, plaintiff’s motion is denied.

21                  IT IS SO ORDERED.

22

23   Dated: June 27, 2019
                                                            ____________________________________
24                                                          DENNIS M. COTA
25                                                          UNITED STATES MAGISTRATE JUDGE

26
27

28
                                                        1
